UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04894 Franklin Managed Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. Franklin Rising Dividends Fund ABBOTT LABORATORIES Meeting Date:APR 28, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director Edward M. Liddy Management For For 1.5 Elect Director Nancy McKinstry Management For For 1.6 Elect Director Phebe N. Novakovic Management For For 1.7 Elect Director William A. Osborn Management For For 1.8 Elect Director Samuel C. Scott, III Management For For 1.9 Elect Director Daniel J. Starks Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Amend Nonqualified Employee Stock Purchase Plan Management For For 7 Require Independent Board Chairman Shareholder Against Against ABBVIE INC. Meeting Date:MAY 05, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:ABBV Security ID:00287Y109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Edward M. Liddy Management For For 1.3 Elect Director Melody B. Meyer Management For For 1.4 Elect Director Frederick H. Waddell Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Require Independent Board Chairman Shareholder Against For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 08, 2017 Record Date:JAN 11, 2017 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Anthony G. Fernandes Management For For 1b Elect Director Thomas M. Gartland Management For For 1c Elect Director Winifred (Wendy) Markus Webb Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ACCENTURE PLC Meeting Date:FEB 10, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:ACN Security ID:G1151C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Jaime Ardila Management For For 1b Elect Director Charles H. Giancarlo Management For For 1c Elect Director Herbert Hainer Management For For 1d Elect Director William L. Kimsey Management For For 1e Elect Director Marjorie Magner Management For For 1f Elect Director Nancy McKinstry Management For For 1g Elect Director Pierre Nanterme Management For For 1h Elect Director Gilles C. Pelisson Management For For 1i Elect Director Paula A. Price Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Frank K. Tang Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights Management For For 6 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Determine the Price Range at which Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock Management For For ADIENT PLC Meeting Date:MAR 13, 2017 Record Date:JAN 13, 2017 Meeting Type:ANNUAL Ticker:ADNT Security ID:G0084W101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director John M. Barth Management For For 1b Elect Director Julie L. Bushman Management For For 1c Elect Director Raymond L. Conner Management For For 1d Elect Director Richard Goodman Management For For 1e Elect Director Frederick A. Henderson Management For For 1f Elect Director R. Bruce McDonald Management For For 1g Elect Director Barb J. Samardzich Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For AFLAC INCORPORATED Meeting Date:MAY 01, 2017 Record Date:FEB 22, 2017 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel P. Amos Management For For 1b Elect Director Paul S. Amos, II Management For For 1c Elect Director W. Paul Bowers Management For For 1d Elect Director Kriss Cloninger, III Management For For 1e Elect Director Toshihiko Fukuzawa Management For For 1f Elect Director Elizabeth J. Hudson Management For For 1g Elect Director Douglas W. Johnson Management For For 1h Elect Director Robert B. Johnson Management For For 1i Elect Director Thomas J. Kenny Management For For 1j Elect Director Charles B. Knapp Management For For 1k Elect Director Karole F. Lloyd Management For For 1l Elect Director Joseph L. Moskowitz Management For For 1m Elect Director Barbara K. Rimer Management For For 1n Elect Director Melvin T. Stith Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 30, 2016 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Susan K. Carter Management For For 1b Elect Director Charles I. Cogut Management For For 1c Elect Director Seifollah (Seifi) Ghasemi Management For For 1d Elect Director Chadwick C. Deaton Management For For 1e Elect Director David H. Y. Ho Management For For 1f Elect Director Margaret G. McGlynn Management For For 1g Elect Director Edward L. Monser Management For For 1h Elect Director Matthew H. Paull Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For ALBEMARLE CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3.1 Elect Director Jim W. Nokes Management For For 3.2 Elect Director William H. Hernandez Management For For 3.3 Elect Director Luther C. Kissam, IV Management For For 3.4 Elect Director Douglas L. Maine Management For For 3.5 Elect Director J. Kent Masters Management For For 3.6 Elect Director James J. O'Brien Management For For 3.7 Elect Director Barry W. Perry Management For For 3.8 Elect Director Gerald A. Steiner Management For For 3.9 Elect Director Harriett Tee Taggart Management For For 3.10 Elect Director Alejandro Wolff Management For For 4 Approve Omnibus Stock Plan Management For For 5 Adopt Majority Voting for Uncontested Election of Directors Management For For 6 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ANALOG DEVICES, INC. Meeting Date:MAR 08, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:ADI Security ID:032654105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ray Stata Management For For 1b Elect Director Vincent Roche Management For For 1c Elect Director James A. Champy Management For For 1d Elect Director Bruce R. Evans Management For For 1e Elect Director Edward H. Frank Management For For 1f Elect Director Mark M. Little Management For For 1g Elect Director Neil Novich Management For For 1h Elect Director Kenton J. Sicchitano Management For For 1i Elect Director Lisa T. Su Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:MAY 04, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan L. Boeckmann Management For For 1.2 Elect Director Terrell K. Crews Management For For 1.3 Elect Director Pierre Dufour Management For For 1.4 Elect Director Donald E. Felsinger Management For For 1.5 Elect Director Suzan F. Harrison Management For For 1.6 Elect Director Juan R. Luciano Management For For 1.7 Elect Director Patrick J. Moore Management For For 1.8 Elect Director Francisco J. Sanchez Management For For 1.9 Elect Director Debra A. Sandler Management For For 1.10 Elect Director Daniel T. Shih Management For For 1.11 Elect Director Kelvin R. Westbrook Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 16, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Sherry S. Barrat Management For For 1b Elect Director William L. Bax Management For For 1c Elect Director D. John Coldman Management For For 1d Elect Director Frank E. English, Jr. Management For For 1e Elect Director J. Patrick Gallagher, Jr. Management For For 1f Elect Director Elbert O. Hand Management For For 1g Elect Director David S. Johnson Management For For 1h Elect Director Kay W. McCurdy Management For For 1i Elect Director Ralph J. Nicoletti Management For For 1j Elect Director Norman L. Rosenthal Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year BB&T CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:BBT Security ID:054937107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer S. Banner Management For For 1.2 Elect Director K. David Boyer, Jr. Management For For 1.3 Elect Director Anna R. Cablik Management For For 1.4 Elect Director James A. Faulkner Management For For 1.5 Elect Director I. Patricia Henry Management For For 1.6 Elect Director Eric C. Kendrick Management For Against 1.7 Elect Director Kelly S. King Management For For 1.8 Elect Director Louis B. Lynn Management For For 1.9 Elect Director Charles A. Patton Management For For 1.10 Elect Director Nido R. Qubein Management For Against 1.11 Elect Director William J. Reuter Management For For 1.12 Elect Director Tollie W. Rich, Jr. Management For For 1.13 Elect Director Christine Sears Management For For 1.14 Elect Director Thomas E. Skains Management For For 1.15 Elect Director Thomas N. Thompson Management For For 1.16 Elect Director Stephen T. Williams Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Reduce Supermajority Vote Requirement Shareholder Against For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 24, 2017 Record Date:DEC 02, 2016 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Catherine M. Burzik Management For For 1.3 Elect Director R. Andrew Eckert Management For For 1.4 Elect Director Vincent A. Forlenza Management For For 1.5 Elect Director Claire M. Fraser Management For For 1.6 Elect Director Christopher Jones Management For For 1.7 Elect Director Marshall O. Larsen Management For For 1.8 Elect Director Gary A. Mecklenburg Management For For 1.9 Elect Director James F. Orr Management For For 1.10 Elect Director Willard J. Overlock, Jr. Management For For 1.11 Elect Director Claire Pomeroy Management For For 1.12 Elect Director Rebecca W. Rimel Management For For 1.13 Elect Director Bertram L. Scott Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management None One Year 5 Require Independent Board Chairman Shareholder Against Against BEMIS COMPANY, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William F. Austen Management For For 1.2 Elect Director Ronald J. Floto Management For For 1.3 Elect Director Adele M. Gulfo Management For For 1.4 Elect Director David S. Haffner Management For For 1.5 Elect Director Timothy M. Manganello Management For For 1.6 Elect Director William L. Mansfield Management For For 1.7 Elect Director Arun Nayar Management For For 1.8 Elect Director David T. Szczupak Management For For 1.9 Elect Director Holly A. Van Deursen Management For For 1.10 Elect Director Philip G. Weaver Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BERKSHIRE HATHAWAY INC. Meeting Date:MAY 06, 2017 Record Date:MAR 08, 2017 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Thomas S. Murphy Management For For 1.10 Elect Director Ronald L. Olson Management For For 1.11 Elect Director Walter Scott, Jr. Management For For 1.12 Elect Director Meryl B. Witmer Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Report on Political Contributions Shareholder Against For 5 Assess and Report on Exposure to Climate Change Risks Shareholder Against Against 6 Require Divestment from Fossil Fuels Shareholder Against Against BUNGE LIMITED Meeting Date:MAY 25, 2017 Record Date:MAR 30, 2017 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ernest G. Bachrach Management For For 1b Elect Director Enrique H. Boilini Management For For 1c Elect Director Carol M. Browner Management For For 1d Elect Director Paul Cornet de Ways-Ruart Management For For 1e Elect Director Andrew Ferrier Management For For 1f Elect Director Andreas Fibig Management For For 1g Elect Director Kathleen Hyle Management For For 1h Elect Director L. Patrick Lupo Management For Against 1i Elect Director John E. McGlade Management For For 1j Elect Director Soren Schroder Management For Against 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Omnibus Stock Plan Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:APR 26, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert G. Bohn Management For For 1b Elect Director Terry D. Growcock Management For For 1c Elect Director Gregg A. Ostrander Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For CHEVRON CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 03, 2017 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Wanda M. Austin Management For For 1b Elect Director Linnet F. Deily Management For For 1c Elect Director Robert E. Denham Management For For 1d Elect Director Alice P. Gast Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jon M. Huntsman, Jr. Management For For 1g Elect Director Charles W. Moorman, IV Management For For 1h Elect Director Dambisa F. Moyo Management For For 1i Elect Director Ronald D. Sugar Management For For 1j Elect Director Inge G. Thulin Management For For 1k Elect Director John S. Watson Management For For 1l Elect Director Michael K. Wirth Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 7 Annually Assess Portfolio Impacts of Policies to Meet 2-degree Scenario *Withdrawn Resolution* Shareholder None None 8 Assess and Report on Transition to a Low Carbon Economy Shareholder Against Against 9 Require Independent Board Chairman Shareholder Against Against 10 Require Director Nominee with Environmental Experience Shareholder Against Against 11 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against CINTAS CORPORATION Meeting Date:OCT 18, 2016 Record Date:AUG 19, 2016 Meeting Type:ANNUAL Ticker:CTAS Security ID:172908105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerald S. Adolph Management For For 1b Elect Director John F. Barrett Management For For 1c Elect Director Melanie W. Barstad Management For For 1d Elect Director Robert E. Coletti Management For For 1e Elect Director Richard T. Farmer Management For For 1f Elect Director Scott D. Farmer Management For For 1g Elect Director James J. Johnson Management For For 1h Elect Director Joseph Scaminace Management For For 1i Elect Director Ronald W. Tysoe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Omnibus Stock Plan Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For CISCO SYSTEMS, INC. Meeting Date:DEC 12, 2016 Record Date:OCT 14, 2016 Meeting Type:ANNUAL Ticker:CSCO Security ID:17275R102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Carol A. Bartz Management For For 1b Elect Director M. Michele Burns Management For For 1c Elect Director Michael D. Capellas Management For For 1d Elect Director John T. Chambers Management For For 1e Elect Director Amy L. Chang Management For For 1f Elect Director John L. Hennessy Management For For 1g Elect Director Kristina M. Johnson Management For For 1h Elect Director Roderick C. McGeary Management For For 1i Elect Director Charles H. Robbins Management For For 1j Elect Director Arun Sarin Management For For 1k Elect Director Steven M. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 4 Report on Lobbying Payments and Policy Shareholder Against For 5 Report on Arab and non-Arab Employees using EEO-1 Categories Shareholder Against Against 6 Establish Board Committee on Operations in Israeli Settlements Shareholder Against Against CITIGROUP INC. Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael L. Corbat Management For For 1b Elect Director Ellen M. Costello Management For For 1c Elect Director Duncan P. Hennes Management For For 1d Elect Director Peter B. Henry Management For For 1e Elect Director Franz B. Humer Management For For 1f Elect Director Renee J. James Management For For 1g Elect Director Eugene M. McQuade Management For For 1h Elect Director Michael E. O'Neill Management For For 1i Elect Director Gary M. Reiner Management For For 1j Elect Director Anthony M. Santomero Management For For 1k Elect Director Diana L. Taylor Management For For 1l Elect Director William S. Thompson, Jr. Management For For 1m Elect Director James S. Turley Management For For 1n Elect Director Deborah C. Wright Management For For 1o Elect Director Ernesto Zedillo Ponce de Leon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Demonstrate No Gender Pay Gap Shareholder Against Against 6 Appoint a Stockholder Value Committee Shareholder Against Against 7 Report on Lobbying Payments and Policy Shareholder Against Against 8 Claw-back of Payments under Restatements Shareholder Against Against 9 Limit/Prohibit Accelerated Vesting of Awards Shareholder Against Against COLGATE-PALMOLIVE COMPANY Meeting Date:MAY 12, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:CL Security ID:194162103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Charles A. Bancroft Management For For 1b Elect Director John P. Bilbrey Management For For 1c Elect Director John T. Cahill Management For For 1d Elect Director Ian Cook Management For For 1e Elect Director Helene D. Gayle Management For For 1f Elect Director Ellen M. Hancock Management For For 1g Elect Director C. Martin Harris Management For For 1h Elect Director Lorrie M. Norrington Management For For 1i Elect Director Michael B. Polk Management For For 1j Elect Director Stephen I. Sadove Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For CORNING INCORPORATED Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald W. Blair Management For For 1.2 Elect Director Stephanie A. Burns Management For For 1.3 Elect Director John A. Canning, Jr. Management For For 1.4 Elect Director Richard T. Clark Management For For 1.5 Elect Director Robert F. Cummings, Jr. Management For For 1.6 Elect Director Deborah A. Henretta Management For For 1.7 Elect Director Daniel P. Huttenlocher Management For For 1.8 Elect Director Kurt M. Landgraf Management For For 1.9 Elect Director Kevin J. Martin Management For For 1.10 Elect Director Deborah D. Rieman Management For For 1.11 Elect Director Hansel E. Tookes, II Management For For 1.12 Elect Director Wendell P. Weeks Management For For 1.13 Elect Director Mark S. Wrighton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Amend Omnibus Stock Plan Management For For CVS HEALTH CORPORATION Meeting Date:MAY 10, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:CVS Security ID:126650100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard M. Bracken Management For For 1b Elect Director C. David Brown, II Management For For 1c Elect Director Alecia A. DeCoudreaux Management For For 1d Elect Director Nancy-Ann M. DeParle Management For For 1e Elect Director David W. Dorman Management For For 1f Elect Director Anne M. Finucane Management For For 1g Elect Director Larry J. Merlo Management For For 1h Elect Director Jean-Pierre Millon Management For For 1i Elect Director Mary L. Schapiro Management For For 1j Elect Director Richard J. Swift Management For For 1k Elect Director William C. Weldon Management For For 1l Elect Director Tony L. White Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Omnibus Stock Plan Management For For 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For 7 Report on Pay Disparity Shareholder Against Against 8 Adopt Quantitative Renewable Energy Goals Shareholder Against Against DENTSPLY SIRONA INC. Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:XRAY Security ID:24906P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael C. Alfano Management For For 1b Elect Director David K. Beecken Management For For 1c Elect Director Eric K. Brandt Management For For 1d Elect Director Michael J. Coleman Management For For 1e Elect Director Willie A. Deese Management For For 1f Elect Director Thomas Jetter Management For For 1g Elect Director Arthur D. Kowaloff Management For For 1h Elect Director Harry M. Jansen Kraemer, Jr. Management For For 1i Elect Director Francis J. Lunger Management For For 1j Elect Director Jeffrey T. Slovin Management For For 1k Elect Director Bret W. Wise Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year DONALDSON COMPANY, INC. Meeting Date:NOV 18, 2016 Record Date:SEP 21, 2016 Meeting Type:ANNUAL Ticker:DCI Security ID:257651109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Hoffman Management For For 1.2 Elect Director Douglas A. Milroy Management For For 1.3 Elect Director Willard D. Oberton Management For For 1.4 Elect Director John P. Wiehoff Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For DOVER CORPORATION Meeting Date:MAY 05, 2017 Record Date:MAR 23, 2017 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter T. Francis Management For For 1b Elect Director Kristiane C. Graham Management For For 1c Elect Director Michael F. Johnston Management For For 1d Elect Director Robert A. Livingston Management For For 1e Elect Director Richard K. Lochridge Management For For 1f Elect Director Eric A. Spiegel Management For For 1g Elect Director Michael B. Stubbs Management For For 1h Elect Director Richard J. Tobin Management For For 1i Elect Director Stephen M. Todd Management For For 1j Elect Director Stephen K. Wagner Management For For 1k Elect Director Keith E. Wandell Management For For 1l Elect Director Mary A. Winston Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Amend Charter to Remove Article 15 Amendment Provision Management For For 8 Amend Charter to Remove Article 16 Amendment Provision Management For For EATON CORPORATION PLC Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:ETN Security ID:G29183103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Craig Arnold Management For For 1b Elect Director Todd M. Bluedorn Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Michael J. Critelli Management For For 1e Elect Director Richard H. Fearon Management For For 1f Elect Director Charles E. Golden Management For For 1g Elect Director Arthur E. Johnson Management For For 1h Elect Director Deborah L. McCoy Management For For 1i Elect Director Gregory R. Page Management For For 1j Elect Director Sandra Pianalto Management For For 1k Elect Director Gerald B. Smith Management For For 1l Elect Director Dorothy C. Thompson Management For For 2 Provide Proxy Access Right Management For For 3 Amend Articles of Association regarding Bringing Shareholder Business and Making Director Nominations at an Annual General Meeting Management For For 4 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Authorize Issue of Equity with Pre-emptive Rights Management For For 8 Authorize Issue of Equity without Pre-emptive Rights Management For For 9 Approval of Overseas Market Purchases of the Company Shares Management For For ECOLAB INC. Meeting Date:MAY 04, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ECL Security ID:278865100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Barbara J. Beck Management For For 1c Elect Director Leslie S. Biller Management For For 1d Elect Director Carl M. Casale Management For For 1e Elect Director Stephen I. Chazen Management For For 1f Elect Director Jeffrey M. Ettinger Management For For 1g Elect Director Arthur J. Higgins Management For For 1h Elect Director Michael Larson Management For For 1i Elect Director David W. MacLennan Management For For 1j Elect Director Tracy B. McKibben Management For For 1k Elect Director Victoria J. Reich Management For For 1l Elect Director Suzanne M. Vautrinot Management For For 1m Elect Director John J. Zillmer Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year EOG RESOURCES, INC. Meeting Date:APR 27, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:EOG Security ID:26875P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janet F. Clark Management For For 1b Elect Director Charles R. Crisp Management For For 1c Elect Director Robert P. Daniels Management For For 1d Elect Director James C. Day Management For For 1e Elect Director Donald F. Textor Management For For 1f Elect Director William R. Thomas Management For For 1g Elect Director Frank G. Wisner Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Increase Authorized Common Stock Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year EXXON MOBIL CORPORATION Meeting Date:MAY 31, 2017 Record Date:APR 06, 2017 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Susan K. Avery Management For For 1.2 Elect Director Michael J. Boskin Management For For 1.3 Elect Director Angela F. Braly Management For For 1.4 Elect Director Ursula M. Burns Management For For 1.5 Elect Director Henrietta H. Fore Management For For 1.6 Elect Director Kenneth C. Frazier Management For For 1.7 Elect Director Douglas R. Oberhelman Management For For 1.8 Elect Director Samuel J. Palmisano Management For For 1.9 Elect Director Steven S. Reinemund Management For For 1.10 Elect Director William C. Weldon Management For For 1.11 Elect Director Darren W. Woods Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against 6 Require a Majority Vote for the Election of Directors Shareholder Against For 7 Amend Bylaws Call Special Meetings Shareholder Against For 8 Amend Bylaws to Prohibit Precatory Proposals Shareholder Against Against 9 Disclose Percentage of Females at Each Percentile of Compensation Shareholder Against Against 10 Report on Lobbying Payments and Policy Shareholder Against Against 11 Increase Return of Capital to Shareholders in Light of Climate Change Risks Shareholder Against Against 12 Report on Climate Change Policies Shareholder Against For 13 Report on Methane Emissions Shareholder Against For GAP INC. Meeting Date:MAY 17, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:GPS Security ID:364760108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert J. Fisher Management For Against 1b Elect Director William S. Fisher Management For For 1c Elect Director Tracy Gardner Management For For 1d Elect Director Brian Goldner Management For For 1e Elect Director Isabella D. Goren Management For For 1f Elect Director Bob L. Martin Management For For 1g Elect Director Jorge P. Montoya Management For For 1h Elect Director Arthur Peck Management For For 1i Elect Director Mayo A. Shattuck, III Management For For 1j Elect Director Katherine Tsang Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Adopt Guidelines for Country Selection Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Nicholas D. Chabraja Management For For 1b Elect Director James S. Crown Management For For 1c Elect Director Rudy F. deLeon Management For For 1d Elect Director John M. Keane Management For For 1e Elect Director Lester L. Lyles Management For For 1f Elect Director Mark M. Malcolm Management For For 1g Elect Director Phebe N. Novakovic Management For For 1h Elect Director William A. Osborn Management For For 1i Elect Director Catherine B. Reynolds Management For For 1j Elect Director Laura J. Schumacher Management For For 1k Elect Director Peter A. Wall Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For GENERAL ELECTRIC COMPANY Meeting Date:APR 26, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sebastien M. Bazin Management For For 2 Elect Director W. Geoffrey Beattie Management For For 3 Elect Director John J. Brennan Management For For 4 Elect Director Francisco D'Souza Management For For 5 Elect Director Marijn E. Dekkers Management For For 6 Elect Director Peter B. Henry Management For For 7 Elect Director Susan J. Hockfield Management For For 8 Elect Director Jeffrey R. Immelt Management For For 9 Elect Director Andrea Jung Management For For 10 Elect Director Robert W. Lane Management For For 11 Elect Director Risa Lavizzo-Mourey Management For For 12 Elect Director Rochelle B. Lazarus Management For For 13 Elect Director Lowell C. McAdam Management For For 14 Elect Director Steven M. Mollenkopf Management For For 15 Elect Director James J. Mulva Management For For 16 Elect Director James E. Rohr Management For For 17 Elect Director Mary L. Schapiro Management For For 18 Elect Director James S. Tisch Management For For 19 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 20 Advisory Vote on Say on Pay Frequency Management One Year One Year 21 Amend Omnibus Stock Plan Management For For 22 Approve Material Terms of Senior Officer Performance Goals Management For For 23 Ratify KPMG LLP as Auditors Management For For 24 Report on Lobbying Payments and Policy Shareholder Against Against 25 Require Independent Board Chairman Shareholder Against For 26 Restore or Provide for Cumulative Voting Shareholder Against Against 27 Report on Charitable Contributions Shareholder Against Against HILLENBRAND, INC. Meeting Date:FEB 22, 2017 Record Date:DEC 16, 2016 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas H. Johnson Management For For 1.2 Elect Director Neil S. Novich Management For For 1.3 Elect Director Joe A. Raver Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For HONEYWELL INTERNATIONAL INC. Meeting Date:APR 24, 2017 Record Date:FEB 24, 2017 Meeting Type:ANNUAL Ticker:HON Security ID:438516106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1A Elect Director Darius Adamczyk Management For For 1B Elect Director William S. Ayer Management For For 1C Elect Director Kevin Burke Management For For 1D Elect Director Jaime Chico Pardo Management For For 1E Elect Director David M. Cote Management For For 1F Elect Director D. Scott Davis Management For For 1G Elect Director Linnet F. Deily Management For For 1H Elect Director Judd Gregg Management For For 1I Elect Director Clive Hollick Management For For 1J Elect Director Grace D. Lieblein Management For For 1K Elect Director George Paz Management For For 1L Elect Director Bradley T. Sheares Management For For 1M Elect Director Robin L. Washington Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Political Lobbying Disclosure Shareholder Against Against ILLINOIS TOOL WORKS INC. Meeting Date:MAY 05, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Daniel J. Brutto Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director James W. Griffith Management For For 1d Elect Director Jay L. Henderson Management For For 1e Elect Director Richard H. Lenny Management For For 1f Elect Director E. Scott Santi Management For For 1g Elect Director James A. Skinner Management For For 1h Elect Director David B. Smith, Jr. Management For For 1i Elect Director Pamela B. Strobel Management For For 1j Elect Director Kevin M. Warren Management For For 1k Elect Director Anre D. Williams Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Provide Right to Act by Written Consent Shareholder Against For JOHN WILEY & SONS, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 29, 2016 Meeting Type:ANNUAL Ticker:JW.A Security ID:968223206 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Laurie A. Leshin Management For For 1.2 Elect Director George Bell Management For For 1.3 Elect Director William Pence Management For For 1.4 Elect Director Kalpana Raina Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For JOHNSON & JOHNSON Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Mary C. Beckerle Management For For 1b Elect Director D. Scott Davis Management For For 1c Elect Director Ian E. L. Davis Management For For 1d Elect Director Alex Gorsky Management For For 1e Elect Director Mark B. McClellan Management For For 1f Elect Director Anne M. Mulcahy Management For For 1g Elect Director William D. Perez Management For For 1h Elect Director Charles Prince Management For For 1i Elect Director A. Eugene Washington Management For For 1j Elect Director Ronald A. Williams Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against JOHNSON CONTROLS INTERNATIONAL PLC Meeting Date:MAR 08, 2017 Record Date:JAN 04, 2017 Meeting Type:ANNUAL Ticker:JCI Security ID:G51502105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Natalie A. Black Management For For 1c Elect Director Michael E. Daniels Management For For 1d Elect Director Brian Duperreault Management For For 1e Elect Director Jeffrey A. Joerres Management For For 1f Elect Director Alex A. Molinaroli Management For For 1g Elect Director George R. Oliver Management For For 1h Elect Director Juan Pablo del Valle Perochena Management For For 1i Elect Director Jurgen Tinggren Management For For 1j Elect Director Mark Vergnano Management For For 1k Elect Director R. David Yost Management For For 2a Ratify PricewaterhouseCoopers LLP as Auditors Management For For 2b Authorize Board to Fix Remuneration of Auditors Management For For 3 Authorize Market Purchases of Company shares Management For For 4 Determine Price Range for Reissuance of Treasury Shares Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year 7 Amend Omnibus Stock Plan Management For For 8 Approve the Directors' Authority to Allot Shares Management For For 9 Approve the Disapplication of Statutory Pre-Emption Rights Management For For JOHNSON CONTROLS, INC. Meeting Date:AUG 17, 2016 Record Date:JUN 27, 2016 Meeting Type:SPECIAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For Against KEYCORP Meeting Date:MAY 18, 2017 Record Date:MAR 24, 2017 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Austin A. Adams Management For For 1.2 Elect Director Bruce D. Broussard Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Gary M. Crosby Management For For 1.5 Elect Director Alexander M. Cutler Management For For 1.6 Elect Director H. James Dallas Management For For 1.7 Elect Director Elizabeth R. Gile Management For For 1.8 Elect Director Ruth Ann M. Gillis Management For For 1.9 Elect Director William G. Gisel, Jr. Management For For 1.10 Elect Director Carlton L. Highsmith Management For For 1.11 Elect Director Richard J. Hipple Management For For 1.12 Elect Director Kristen L. Manos Management For For 1.13 Elect Director Beth E. Mooney Management For For 1.14 Elect Director Demos Parneros Management For For 1.15 Elect Director Barbara R. Snyder Management For For 1.16 Elect Director David K. Wilson Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For LEGGETT & PLATT, INCORPORATED Meeting Date:MAY 09, 2017 Record Date:MAR 03, 2017 Meeting Type:ANNUAL Ticker:LEG Security ID:524660107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Robert E. Brunner Management For For 1b Elect Director Robert G. Culp, III Management For For 1c Elect Director R. Ted Enloe, III Management For For 1d Elect Director Manuel A. Fernandez Management For For 1e Elect Director Matthew C. Flanigan Management For For 1f Elect Director Karl G. Glassman Management For For 1g Elect Director Joseph W. McClanathan Management For For 1h Elect Director Judy C. Odom Management For For 1i Elect Director Phoebe A. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year LINEAR TECHNOLOGY CORPORATION Meeting Date:OCT 18, 2016 Record Date:SEP 07, 2016 Meeting Type:ANNUAL Ticker:LLTC Security ID:535678106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For Against 3a Elect Director Robert H. Swanson, Jr. Management For For 3b Elect Director Lothar Maier Management For For 3c Elect Director Arthur C. Agnos Management For For 3d Elect Director John J. Gordon Management For For 3e Elect Director David S. Lee Management For For 3f Elect Director Richard M. Moley Management For For 3g Elect Director Thomas S. Volpe Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Adjourn Meeting Management For For MATTHEWS INTERNATIONAL CORPORATION Meeting Date:FEB 16, 2017 Record Date:DEC 30, 2016 Meeting Type:ANNUAL Ticker:MATW Security ID:577128101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory S. Babe Management For For 1.2 Elect Director Don W. Quigley, Jr. Management For For 1.3 Elect Director David A. Schawk Management For For 2 Amend Non-Employee Director Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year MCDONALD'S CORPORATION Meeting Date:MAY 24, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd Dean Management For For 1b Elect Director Stephen Easterbrook Management For For 1c Elect Director Robert Eckert Management For For 1d Elect Director Margaret Georgiadis Management For For 1e Elect Director Enrique Hernandez, Jr. Management For For 1f Elect Director Jeanne Jackson Management For For 1g Elect Director Richard Lenny Management For For 1h Elect Director John Mulligan Management For For 1i Elect Director Sheila Penrose Management For For 1j Elect Director John Rogers, Jr. Management For For 1k Elect Director Miles White Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For 6 Provide Vote Counting to Exclude Abstentions Shareholder Against Against 7 Reduce Ownership Threshold for Shareholders to Call a Special Meeting Shareholder Against Against 8 Issue New Series of Preferred Stock with the Right to Elect own Director Shareholder Against Against 9 Adopt Holy Land Principles Shareholder Against Against 10 Adopt Policy to Ban Non-Therapeutic Use of Antibiotics in Meat Supply Chain Shareholder Against Against 11 Assess Environmental Impact of Polystyrene Foam Cups Shareholder Against Against 12 Report on Charitable Contributions Shareholder Against Against MEDTRONIC PLC Meeting Date:DEC 09, 2016 Record Date:OCT 11, 2016 Meeting Type:ANNUAL Ticker:MDT Security ID:G5960L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Richard H. Anderson Management For For 1b Elect Director Craig Arnold Management For For 1c Elect Director Scott C. Donnelly Management For For 1d Elect Director Randall J. Hogan, III Management For For 1e Elect Director Omar Ishrak Management For For 1f Elect Director Shirley Ann Jackson Management For For 1g Elect Director Michael O. Leavitt Management For For 1h Elect Director James T. Lenehan Management For For 1i Elect Director Elizabeth G. Nabel Management For For 1j Elect Director Denise M. O'Leary Management For For 1k Elect Director Kendall J. Powell Management For For 1l Elect Director Robert C. Pozen Management For For 1m Elect Director Preetha Reddy Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Proxy Access Right Management For For 5a Amend Articles of Association Management For For 5b Amend Memorandum of Association Management For For 6 Amend Articles to Clarify the Board's Sole Authority to Determine its Size Within the Fixed Limits Management For For MERCK & CO., INC. Meeting Date:MAY 23, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Leslie A. Brun Management For For 1b Elect Director Thomas R. Cech Management For For 1c Elect Director Pamela J. Craig Management For For 1d Elect Director Kenneth C. Frazier Management For For 1e Elect Director Thomas H. Glocer Management For For 1f Elect Director Rochelle B. Lazarus Management For For 1g Elect Director John H. Noseworthy Management For For 1h Elect Director Carlos E. Represas Management For For 1i Elect Director Paul B. Rothman Management For For 1j Elect Director Patricia F. Russo Management For For 1k Elect Director Craig B. Thompson Management For For 1l Elect Director Wendell P. Weeks Management For For 1m Elect Director Peter C. Wendell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against 7 Report on Risks of Doing Business in Conflict-Affected Areas Shareholder Against Against 8 Report on Board Oversight of Product Safety and Quality Shareholder Against Against METLIFE, INC. Meeting Date:JUN 13, 2017 Record Date:APR 14, 2017 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cheryl W. Grise Management For For 1.2 Elect Director Carlos M. Gutierrez Management For For 1.3 Elect Director David L. Herzog Management For For 1.4 Elect Director R. Glenn Hubbard Management For For 1.5 Elect Director Steven A. Kandarian Management For For 1.6 Elect Director Alfred F. Kelly, Jr. Management For For 1.7 Elect Director Edward J. Kelly, III Management For For 1.8 Elect Director William E. Kennard Management For For 1.9 Elect Director James M. Kilts Management For For 1.10 Elect Director Catherine R. Kinney Management For For 1.11 Elect Director Denise M. Morrison Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against For MICROCHIP TECHNOLOGY INCORPORATED Meeting Date:AUG 15, 2016 Record Date:JUN 21, 2016 Meeting Type:ANNUAL Ticker:MCHP Security ID:595017104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Steve Sanghi Management For For 1.2 Elect Director Matthew W. Chapman Management For For 1.3 Elect Director L.B. Day Management For Against 1.4 Elect Director Esther L. Johnson Management For For 1.5 Elect Director Wade F. Meyercord Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MICROSOFT CORPORATION Meeting Date:NOV 30, 2016 Record Date:SEP 30, 2016 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William H. Gates, lll Management For For 1.2 Elect Director Teri L. List-Stoll Management For For 1.3 Elect Director G. Mason Morfit Management For For 1.4 Elect Director Satya Nadella Management For For 1.5 Elect Director Charles H. Noski Management For For 1.6 Elect Director Helmut Panke Management For For 1.7 Elect Director Sandra E. Peterson Management For For 1.8 Elect Director Charles W. Scharf Management For For 1.9 Elect Director John W. Stanton Management For For 1.10 Elect Director John W. Thompson Management For For 1.11 Elect Director Padmasree Warrior Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Amend Right to Call Special Meeting Management For For 5 Amend Omnibus Stock Plan Management For For 6 Proxy Access Shareholder Against Against NIKE, INC. Meeting Date:SEP 22, 2016 Record Date:JUL 22, 2016 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director Michelle A. Peluso Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Report on Political Contributions Shareholder Against Against 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 25, 2017 Record Date:FEB 27, 2017 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Linda Walker Bynoe Management For For 1b Elect Director Susan Crown Management For For 1c Elect Director Dean M. Harrison Management For For 1d Elect Director Jay L. Henderson Management For For 1e Elect Director Michael G. O'Grady Management For For 1f Elect Director Jose Luis Prado Management For For 1g Elect Director Thomas E. Richards Management For For 1h Elect Director John W. Rowe Management For For 1i Elect Director Martin P. Slark Management For For 1j Elect Director David H. B. Smith, Jr. Management For For 1k Elect Director Donald Thompson Management For For 1l Elect Director Charles A. Tribbett, III Management For For 1m Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify KPMG LLP as Auditors Management For For NUCOR CORPORATION Meeting Date:MAY 11, 2017 Record Date:MAR 13, 2017 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Patrick J. Dempsey Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Gregory J. Hayes Management For For 1.4 Elect Director Victoria F. Haynes Management For For 1.5 Elect Director Bernard L. Kasriel Management For For 1.6 Elect Director Christopher J. Kearney Management For For 1.7 Elect Director Laurette T. Koellner Management For For 1.8 Elect Director John H. Walker Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Adopt Quantitative Compnay-Wide GHG Goals Shareholder Against Against OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 12, 2017 Record Date:MAR 14, 2017 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Spencer Abraham Management For For 1b Elect Director Howard I. Atkins Management For For 1c Elect Director Eugene L. Batchelder Management For For 1d Elect Director John E. Feick Management For For 1e Elect Director Margaret M. Foran Management For For 1f Elect Director Carlos M. Gutierrez Management For For 1g Elect Director Vicki Hollub Management For For 1h Elect Director William R. Klesse Management For For 1i Elect Director Jack B. Moore Management For For 1j Elect Director Avedick B. Poladian Management For For 1k Elect Director Elisse B. Walter Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify KPMG LLP as Auditors Management For For 5 Assess Portfolio Impacts of Policies to Meet 2 Degree Scenario Shareholder Against Against 6 Reduce Ownership Threshold for Shareholders to Call Special Meeting Shareholder Against Against 7 Report on Methane Emissions and Flaring Targets Shareholder Against Against 8 Report on Political Contributions and Expenditures Shareholder Against Against OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 26, 2017 Record Date:MAR 31, 2017 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James C. Hellauer Management For Withhold 1.2 Elect Director Arnold L. Steiner Management For Withhold 1.3 Elect Director Fredricka Taubitz Management For Withhold 1.4 Elect Director Aldo C. Zucaro Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Proxy Access Right Shareholder Against Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 26, 2016 Record Date:AUG 31, 2016 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Lee C. Banks Management For For 1.2 Elect Director Robert G. Bohn Management For For 1.3 Elect Director Linda S. Harty Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Kevin A. Lobo Management For For 1.6 Elect Director Klaus-Peter Muller Management For For 1.7 Elect Director Candy M. Obourn Management For For 1.8 Elect Director Joseph Scaminace Management For For 1.9 Elect Director Wolfgang R. Schmitt Management For For 1.10 Elect Director Ake Svensson Management For For 1.11 Elect Director James R. Verrier Management For For 1.12 Elect Director James L. Wainscott Management For For 1.13 Elect Director Thomas L. Williams Management For For 2 Require Advance Notice for Shareholder Nominations Management For Against 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Omnibus Stock Plan Management For For PENTAIR PLC Meeting Date:MAY 09, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:PNR Security ID:G7S00T104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Glynis A. Bryan Management For For 1b Elect Director Jerry W. Burris Management For For 1c Elect Director Carol Anthony (John) Davidson Management For For 1d Elect Director Jacques Esculier Management For For 1e Elect Director Edward P. Garden Management For For 1f Elect Director T. Michael Glenn Management For For 1g Elect Director David H. Y. Ho Management For For 1h Elect Director Randall J. Hogan Management For For 1i Elect Director David A. Jones Management For For 1j Elect Director Ronald L. Merriman Management For For 1k Elect Director William T. Monahan Management For For 1l Elect Director Billie Ida Williamson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Determine Price Range for Reissuance of Treasury Shares Management For For 6 Provide Proxy Access Right Management For For PEPSICO, INC. Meeting Date:MAY 03, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Shona L. Brown Management For For 1b Elect Director George W. Buckley Management For For 1c Elect Director Cesar Conde Management For For 1d Elect Director Ian M. Cook Management For For 1e Elect Director Dina Dublon Management For For 1f Elect Director Rona A. Fairhead Management For For 1g Elect Director Richard W. Fisher Management For For 1h Elect Director William R. Johnson Management For For 1i Elect Director Indra K. Nooyi Management For For 1j Elect Director David C. Page Management For For 1k Elect Director Robert C. Pohlad Management For For 1l Elect Director Daniel Vasella Management For For 1m Elect Director Darren Walker Management For For 1n Elect Director Alberto Weisser Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Report on Plans to Minimize Pesticides' Impact on Pollinators Shareholder Against Against 6 Adopt Holy Land Principles Shareholder Against Against PFIZER INC. Meeting Date:APR 27, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis A. Ausiello Management For For 1.2 Elect Director Ronald E. Blaylock Management For For 1.3 Elect Director W. Don Cornwell Management For For 1.4 Elect Director Joseph J. Echevarria Management For For 1.5 Elect Director Frances D. Fergusson Management For For 1.6 Elect Director Helen H. Hobbs Management For For 1.7 Elect Director James M. Kilts Management For For 1.8 Elect Director Shantanu Narayen Management For For 1.9 Elect Director Suzanne Nora Johnson Management For For 1.10 Elect Director Ian C. Read Management For For 1.11 Elect Director Stephen W. Sanger Management For For 1.12 Elect Director James C. Smith Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Holy Land Principles Shareholder Against Against 6 Amend Bylaws - Call Special Meetings Shareholder Against Against 7 Require Independent Board Chairman Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 25, 2017 Record Date:MAR 01, 2017 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Stephen F. Angel Management For For 1b Elect Director Oscar Bernardes Management For For 1c Elect Director Nance K. Dicciani Management For For 1d Elect Director Edward G. Galante Management For For 1e Elect Director Raymond W. LeBoeuf Management For For 1f Elect Director Larry D. McVay Management For For 1g Elect Director Martin H. Richenhagen Management For For 1h Elect Director Wayne T. Smith Management For For 1i Elect Director Robert L. Wood Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Amend Omnibus Stock Plan Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 09, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas J. Baltimore, Jr. Management For For 1.2 Elect Director Gilbert F. Casellas Management For For 1.3 Elect Director Mark B. Grier Management For For 1.4 Elect Director Martina Hund-Mejean Management For For 1.5 Elect Director Karl J. Krapek Management For For 1.6 Elect Director Peter R. Lighte Management For For 1.7 Elect Director George Paz Management For For 1.8 Elect Director Sandra Pianalto Management For For 1.9 Elect Director Christine A. Poon Management For For 1.10 Elect Director Douglas A. Scovanner Management For For 1.11 Elect Director John R. Strangfeld Management For For 1.12 Elect Director Michael A. Todman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For QUALCOMM INCORPORATED Meeting Date:MAR 07, 2017 Record Date:JAN 09, 2017 Meeting Type:ANNUAL Ticker:QCOM Security ID:747525103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Barbara T. Alexander Management For For 1b Elect Director Jeffrey W. Henderson Management For For 1c Elect Director Thomas W. Horton Management For For 1d Elect Director Paul E. Jacobs Management For For 1e Elect Director Ann M. Livermore Management For For 1f Elect Director Harish Manwani Management For For 1g Elect Director Mark D. McLaughlin Management For For 1h Elect Director Steve Mollenkopf Management For For 1i Elect Director Clark T. "Sandy" Randt, Jr. Management For Withhold 1j Elect Director Francisco Ros Management For For 1k Elect Director Anthony J. Vinciquerra Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Proxy Access Amendments Shareholder Against Against RLI CORP. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director Michael E. Angelina Management For For 1.4 Elect Director John T. Baily Management For For 1.5 Elect Director Calvin G. Butler, Jr. Management For For 1.6 Elect Director David B. Duclos Management For For 1.7 Elect Director Jordan W. Graham Management For For 1.8 Elect Director F. Lynn McPheeters Management For For 1.9 Elect Director Jonathan E. Michael Management For For 1.10 Elect Director Robert P. Restrepo, Jr. Management For For 1.11 Elect Director James J. Scanlan Management For For 1.12 Elect Director Michael J. Stone Management For For 2 Amend Certificate of Incorporation to Allow for Removal of Directors With or Without Cause Management For For 3 Amend Articles to Conform Director and Officer Liability Provision to Illinois Statute Management For For 4 Amend Articles Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify KPMG LLP as Auditors Management For For ROCKWELL AUTOMATION, INC. Meeting Date:FEB 07, 2017 Record Date:DEC 12, 2016 Meeting Type:ANNUAL Ticker:ROK Security ID:773903109 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Elect Director Steven R. Kalmanson Management For For A2 Elect Director James P. Keane Management For For A3 Elect Director Blake D. Moret Management For For A4 Elect Director Donald R. Parfet Management For For A5 Elect Director Thomas W. Rosamilia Management For For B Ratify Deloitte & Touche LLP as Auditors Management For For C Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D Advisory Vote on Say on Pay Frequency Management One Year One Year ROPER TECHNOLOGIES, INC. Meeting Date:JUN 08, 2017 Record Date:APR 13, 2017 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Amy Woods Brinkley Management For For 1.2 Elect Director John F. Fort, III Management For For 1.3 Elect Director Brian D. Jellison Management For For 1.4 Elect Director Robert D. Johnson Management For For 1.5 Elect Director Robert E. Knowling, Jr. Management For For 1.6 Elect Director Wilbur J. Prezzano Management For For 1.7 Elect Director Laura G. Thatcher Management For For 1.8 Elect Director Richard F. Wallman Management For For 1.9 Elect Director Christopher Wright Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For ROSS STORES, INC. Meeting Date:MAY 17, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:ROST Security ID:778296103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael Balmuth Management For For 1b Elect Director K. Gunnar Bjorklund Management For For 1c Elect Director Michael J. Bush Management For For 1d Elect Director Norman A. Ferber Management For For 1e Elect Director Sharon D. Garrett Management For For 1f Elect Director Stephen D. Milligan Management For For 1g Elect Director George P. Orban Management For For 1h Elect Director Michael O'Sullivan Management For For 1i Elect Director Lawrence S. Peiros Management For For 1j Elect Director Gregory L. Quesnel Management For For 1k Elect Director Barbara Rentler Management For For 2 Approve Omnibus Stock Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Deloitte & Touche LLP as Auditors Management For For SCHLUMBERGER LIMITED Meeting Date:APR 05, 2017 Record Date:FEB 15, 2017 Meeting Type:ANNUAL Ticker:SLB Security ID:806857108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter L.S. Currie Management For For 1b Elect Director Miguel M. Galuccio Management For For 1c Elect Director V. Maureen Kempston Darkes Management For For 1d Elect Director Paal Kibsgaard Management For For 1e Elect Director Nikolay Kudryavtsev Management For For 1f Elect Director Helge Lund Management For For 1g Elect Director Michael E. Marks Management For For 1h Elect Director Indra K. Nooyi Management For For 1i Elect Director Lubna S. Olayan Management For For 1j Elect Director Leo Rafael Reif Management For For 1k Elect Director Tore I. Sandvold Management For For 1l Elect Director Henri Seydoux Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Adopt and Approve Financials and Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 6 Approve Omnibus Stock Plan Management For For 7 Amend Employee Stock Purchase Plan Management For For STANLEY BLACK & DECKER, INC. Meeting Date:APR 20, 2017 Record Date:FEB 17, 2017 Meeting Type:ANNUAL Ticker:SWK Security ID:854502101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrea J. Ayers Management For For 1.2 Elect Director George W. Buckley Management For For 1.3 Elect Director Patrick D. Campbell Management For For 1.4 Elect Director Carlos M. Cardoso Management For For 1.5 Elect Director Robert B. Coutts Management For For 1.6 Elect Director Debra A. Crew Management For For 1.7 Elect Director Michael D. Hankin Management For For 1.8 Elect Director James M. Loree Management For For 1.9 Elect Director Marianne M. Parrs Management For For 1.10 Elect Director Robert L. Ryan Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Ernst & Young LLP as Auditors Management For For STATE STREET CORPORATION Meeting Date:MAY 17, 2017 Record Date:MAR 10, 2017 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kennett F. Burnes Management For For 1b Elect Director Patrick de Saint-Aignan Management For For 1c Elect Director Lynn A. Dugle Management For For 1d Elect Director Amelia C. Fawcett Management For For 1e Elect Director William C. Freda Management For For 1f Elect Director Linda A. Hill Management For For 1g Elect Director Joseph L. Hooley Management For For 1h Elect Director Sean O'Sullivan Management For For 1i Elect Director Richard P. Sergel Management For For 1j Elect Director Gregory L. Summe Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Ernst & Young LLP as Auditors Management For For STRYKER CORPORATION Meeting Date:MAY 03, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:SYK Security ID:863667101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Howard E. Cox, Jr. Management For For 1b Elect Director Srikant M. Datar Management For For 1c Elect Director Roch Doliveux Management For For 1d Elect Director Louise L. Francesconi Management For For 1e Elect Director Allan C. Golston Management For For 1f Elect Director Kevin A. Lobo Management For For 1g Elect Director Andrew K. Silvernail Management For For 1h Elect Director Ronda E. Stryker Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Restricted Stock Plan Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year TARGET CORPORATION Meeting Date:JUN 14, 2017 Record Date:APR 17, 2017 Meeting Type:ANNUAL Ticker:TGT Security ID:87612E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Roxanne S. Austin Management For For 1b Elect Director Douglas M. Baker, Jr. Management For For 1c Elect Director Brian C. Cornell Management For For 1d Elect Director Calvin Darden Management For For 1e Elect Director Henrique De Castro Management For For 1f Elect Director Robert L. Edwards Management For For 1g Elect Director Melanie L. Healey Management For For 1h Elect Director Donald R. Knauss Management For For 1i Elect Director Monica C. Lozano Management For For 1j Elect Director Mary E. Minnick Management For For 1k Elect Director Derica W. Rice Management For For 1l Elect Director Kenneth L. Salazar Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Executive Incentive Bonus Plan Management For For TE CONNECTIVITY LTD. Meeting Date:MAR 08, 2017 Record Date:FEB 16, 2017 Meeting Type:ANNUAL Ticker:TEL Security ID:H84989104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Pierre R. Brondeau Management For For 1b Elect Director Terrence R. Curtin Management For For 1c Elect Director Carol A. ('John') Davidson Management For For 1d Elect Director William A. Jeffrey Management For For 1e Elect Director Thomas J. Lynch Management For For 1f Elect Director Yong Nam Management For For 1g Elect Director Daniel J. Phelan Management For For 1h Elect Director Paula A. Sneed Management For For 1i Elect Director Abhijit Y. Talwalkar Management For For 1j Elect Director Mark C. Trudeau Management For For 1k Elect Director John C. Van Scoter Management For For 1l Elect Director Laura H. Wright Management For For 2 Elect Board Chairman Thomas J. Lynch Management For For 3a Elect Daniel J. Phelan as Member of Management Development & Compensation Committee Management For For 3b Elect Paula A. Sneed as Member of Management Development & Compensation Committee Management For For 3c Elect John C. Van Scoter as Member of Management Development & Compensation Committee Management For For 4 Designate Rene Schwarzenbach as Independent Proxy Management For For 5.1 Accept Annual Report for Fiscal Year Ended September 30, 2016 Management For For 5.2 Accept Statutory Financial Statements for Fiscal Year Ended September 30, 2016 Management For For 5.3 Approve Consolidated Financial Statements for Fiscal Year Ended September 30, 2016 Management For For 6 Approve Discharge of Board and Senior Management Management For For 7.1 Ratify Deloitte & Touche LLP as Independent Registered Public Accounting Firm for Fiscal Year 2017 Management For For 7.2 Ratify Deloitte AG as Swiss Registered Auditors Management For For 7.3 Ratify PricewaterhouseCoopers AG as Special Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year 10 Amend Omnibus Stock Plan Management For For 11 Approve the Increase in Maximum Aggregate Remuneration of Executive Management Management For For 12 Approve the Increase in Maximum Aggregate Remuneration of Board of Directors Management For For 13 Approve Allocation of Available Earnings at September 30, 2016 Management For For 14 Approve Declaration of Dividend Management For For 15 Authorize Share Repurchase Program Management For Against 16 Approve Reduction of Share Capital Management For For 17 Adjourn Meeting Management For Against TEXAS INSTRUMENTS INCORPORATED Meeting Date:APR 20, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:TXN Security ID:882508104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Ralph W. Babb, Jr. Management For For 1b Elect Director Mark A. Blinn Management For For 1c Elect Director Todd M. Bluedorn Management For Against 1d Elect Director Daniel A. Carp Management For For 1e Elect Director Janet F. Clark Management For For 1f Elect Director Carrie S. Cox Management For For 1g Elect Director Jean M. Hobby Management For For 1h Elect Director Ronald Kirk Management For For 1i Elect Director Pamela H. Patsley Management For Against 1j Elect Director Robert E. Sanchez Management For For 1k Elect Director Wayne R. Sanders Management For For 1l Elect Director Richard K. Templeton Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Ernst & Young LLP as Auditors Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Kermit R. Crawford Management For For 1b Elect Director Michael L. Eskew Management For For 1c Elect Director Siddharth N. (Bobby) Mehta Management For For 1d Elect Director Jacques P. Perold Management For For 1e Elect Director Andrea Redmond Management For For 1f Elect Director John W. Rowe Management For For 1g Elect Director Judith A. Sprieser Management For For 1h Elect Director Mary Alice Taylor Management For For 1i Elect Director Perry M. Traquina Management For For 1j Elect Director Thomas J. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Ratify Deloitte & Touche LLP as Auditors Management For For 6 Require Independent Board Chairman Shareholder Against Against 7 Lead Director Qualifications Shareholder Against Against 8 Political Contributions Disclosure Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 20, 2017 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Gerard J. Arpey Management For For 1b Elect Director Ari Bousbib Management For For 1c Elect Director Jeffery H. Boyd Management For For 1d Elect Director Gregory D. Brenneman Management For For 1e Elect Director J. Frank Brown Management For For 1f Elect Director Albert P. Carey Management For For 1g Elect Director Armando Codina Management For For 1h Elect Director Helena B. Foulkes Management For For 1i Elect Director Linda R. Gooden Management For For 1j Elect Director Wayne M. Hewett Management For For 1k Elect Director Karen L. Katen Management For For 1l Elect Director Craig A. Menear Management For For 1m Elect Director Mark Vadon Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against 6 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 7 Amend Articles/Bylaws/Charter - Call Special Meetings Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2016 Record Date:AUG 12, 2016 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Francis S. Blake Management For For 1b Elect Director Angela F. Braly Management For For 1c Elect Director Kenneth I. Chenault Management For For 1d Elect Director Scott D. Cook Management For For 1e Elect Director Terry J. Lundgren Management For For 1f Elect Director W. James McNerney, Jr. Management For For 1g Elect Director David S. Taylor Management For For 1h Elect Director Margaret C. Whitman Management For For 1i Elect Director Patricia A. Woertz Management For For 1j Elect Director Ernesto Zedillo Management For For 2 Ratify Deloitte & Touche LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Consistency Between Corporate Values and Political Activities Shareholder Against Against 5 Report on Application of Company Non-Discrimination Policies in States with Pro-Discrimination Laws Shareholder Against Against THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 18, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Alan L. Beller Management For For 1b Elect Director John H. Dasburg Management For For 1c Elect Director Janet M. Dolan Management For For 1d Elect Director Kenneth M. Duberstein Management For For 1e Elect Director Patricia L. Higgins Management For For 1f Elect Director William J. Kane Management For For 1g Elect Director Cleve L. Killingsworth, Jr. Management For For 1h Elect Director Philip T. (Pete) Ruegger, III Management For For 1i Elect Director Todd C. Schermerhorn Management For For 1j Elect Director Alan D. Schnitzer Management For For 1k Elect Director Donald J. Shepard Management For For 1l Elect Director Laurie J. Thomsen Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Amend Omnibus Stock Plan Management For For 6 Report on Lobbying Payments and Policy Shareholder Against For 7 Report on Gender Pay Gap Shareholder Against Against 8 Prepare Employment Diversity Report and Report on Diversity Policies Shareholder Against Against TIFFANY & CO. Meeting Date:MAY 25, 2017 Record Date:MAR 27, 2017 Meeting Type:ANNUAL Ticker:TIF Security ID:886547108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Michael J. Kowalski Management For For 1b Elect Director Rose Marie Bravo Management For For 1c Elect Director Gary E. Costley Management For For 1d Elect Director Roger N. Farah Management For For 1e Elect Director Lawrence K. Fish Management For For 1f Elect Director Abby F. Kohnstamm Management For For 1g Elect Director James E. Lillie Management For For 1h Elect Director Charles K. Marquis Management For For 1i Elect Director William A. Shutzer Management For For 1j Elect Director Robert S. Singer Management For For 1k Elect Director Francesco Trapani Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Approve Non-Employee Director Omnibus Stock Plan Management For For U.S. BANCORP Meeting Date:APR 18, 2017 Record Date:FEB 21, 2017 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Douglas M. Baker, Jr. Management For For 1b Elect Director Warner L. Baxter Management For For 1c Elect Director Marc N. Casper Management For For 1d Elect Director Andrew Cecere Management For For 1e Elect Director Arthur D. Collins, Jr. Management For For 1f Elect Director Richard K. Davis Management For For 1g Elect Director Kimberly J. Harris Management For For 1h Elect Director Roland A. Hernandez Management For For 1i Elect Director Doreen Woo Ho Management For For 1j Elect Director Olivia F. Kirtley Management For For 1k Elect Director Karen S. Lynch Management For For 1l Elect Director David B. O'Maley Management For For 1m Elect Director O'dell M. Owens Management For For 1n Elect Director Craig D. Schnuck Management For For 1o Elect Director Scott W. Wine Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against For UNITED PARCEL SERVICE, INC. Meeting Date:MAY 04, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:UPS Security ID:911312106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director David P. Abney Management For For 1b Elect Director Rodney C. Adkins Management For For 1c Elect Director Michael J. Burns Management For For 1d Elect Director William R. Johnson Management For For 1e Elect Director Candace Kendle Management For For 1f Elect Director Ann M. Livermore Management For For 1g Elect Director Rudy H.P. Markham Management For For 1h Elect Director Franck J. Moison Management For For 1i Elect Director Clark "Sandy" T. Randt, Jr. Management For For 1j Elect Director John T. Stankey Management For For 1k Elect Director Carol B. Tome Management For For 1l Elect Director Kevin M. Warsh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Deloitte & Touche LLP as Auditors Management For For 5 Report on Lobbying Payments and Policy Shareholder Against Against 6 Approve Recapitalization Plan for all Stock to Have One-vote per Share Shareholder Against For 7 Adopt Holy Land Principles Shareholder Against Against UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 24, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Lloyd J. Austin, III Management For For 1b Elect Director Diane M. Bryant Management For For 1c Elect Director John V. Faraci Management For For 1d Elect Director Jean-Pierre Garnier Management For For 1e Elect Director Gregory J. Hayes Management For For 1f Elect Director Edward A. Kangas Management For For 1g Elect Director Ellen J. Kullman Management For For 1h Elect Director Marshall O. Larsen Management For For 1i Elect Director Harold McGraw, III Management For For 1j Elect Director Fredric G. Reynolds Management For For 1k Elect Director Brian C. Rogers Management For For 1l Elect Director Christine Todd Whitman Management For For 2 Ratify PricewaterhouseCoopers LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year VERSUM MATERIALS, INC. Meeting Date:MAR 21, 2017 Record Date:JAN 20, 2017 Meeting Type:ANNUAL Ticker:VSM Security ID:92532W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Seifi Ghasemi Management For For 1.2 Elect Director Guillermo Novo Management For For 1.3 Elect Director Jacques Croisetiere Management For For 1.4 Elect Director Yi Hyon Paik Management For For 1.5 Elect Director Thomas J. Riordan Management For For 1.6 Elect Director Susan C. Schnabel Management For For 1.7 Elect Director Alejandro D. Wolff Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year W.W. GRAINGER, INC. Meeting Date:APR 26, 2017 Record Date:MAR 06, 2017 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rodney C. Adkins Management For For 1.2 Elect Director Brian P. Anderson Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Stuart L. Levenick Management For For 1.5 Elect Director D.G. Macpherson Management For For 1.6 Elect Director Neil S. Novich Management For For 1.7 Elect Director Michael J. Roberts Management For For 1.8 Elect Director James T. Ryan Management For For 1.9 Elect Director E. Scott Santi Management For For 1.10 Elect Director James D. Slavik Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year WAL-MART STORES, INC. Meeting Date:JUN 02, 2017 Record Date:APR 07, 2017 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director James I. Cash, Jr. Management For For 1b Elect Director Timothy P. Flynn Management For For 1c Elect Director Carla A. Harris Management For For 1d Elect Director Thomas W. Horton Management For For 1e Elect Director Marissa A. Mayer Management For For 1f Elect Director C. Douglas McMillon Management For For 1g Elect Director Gregory B. Penner Management For For 1h Elect Director Steven S Reinemund Management For For 1i Elect Director Kevin Y. Systrom Management For For 1j Elect Director S. Robson Walton Management For For 1k Elect Director Steuart L. Walton Management For For 2 Advisory Vote on Say on Pay Frequency Management One Year One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Ernst & Young LLP as Auditors Management For For 5 Require Independent Board Chairman Shareholder Against Against 6 Provide Proxy Access Right Shareholder Against Against 7 Require Independent Director Nominee with Environmental Experience Shareholder Against Against WALGREENS BOOTS ALLIANCE, INC. Meeting Date:JAN 26, 2017 Record Date:NOV 28, 2016 Meeting Type:ANNUAL Ticker:WBA Security ID:931427108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Janice M. Babiak Management For For 1b Elect Director David J. Brailer Management For For 1c Elect Director William C. Foote Management For For 1d Elect Director Ginger L. Graham Management For For 1e Elect Director John A. Lederer Management For For 1f Elect Director Dominic P. Murphy Management For For 1g Elect Director Stefano Pessina Management For For 1h Elect Director Leonard D. Schaeffer Management For For 1i Elect Director Nancy M. Schlichting Management For For 1j Elect Director James A. Skinner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Deloitte & Touche LLP as Auditors Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Proxy Access Shareholder Against Against 6 Approve Report on Executive Pay & Sustainability Performance Shareholder Against Against WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 02, 2017 Record Date:MAR 07, 2017 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Eric M. Green Management For For 1.4 Elect Director Thomas W. Hofmann Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Myla P. Lai-Goldman Management For For 1.7 Elect Director Douglas A. Michels Management For For 1.8 Elect Director Paolo Pucci Management For For 1.9 Elect Director John H. Weiland Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify PricewaterhouseCoopers LLP as Auditors Management For For YUM CHINA HOLDINGS, INC. Meeting Date:APR 28, 2017 Record Date:FEB 28, 2017 Meeting Type:ANNUAL Ticker:YUMC Security ID:98850P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Peter A. Bassi Management For For 1b Elect Director Ed Yiu-Cheong Chan Management For For 1c Elect Director Edouard Ettedgui Management For For 2 Ratify KPMG Huazhen LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year YUM! BRANDS, INC. Meeting Date:MAY 19, 2017 Record Date:MAR 21, 2017 Meeting Type:ANNUAL Ticker:YUM Security ID:988498101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Elect Director Paget L. Alves Management For For 1b Elect Director Michael J. Cavanagh Management For For 1c Elect Director Christopher M. Connor Management For For 1d Elect Director Brian C. Cornell Management For For 1e Elect Director Greg Creed Management For For 1f Elect Director Mirian M. Graddick-Weir Management For For 1g Elect Director Thomas C. Nelson Management For For 1h Elect Director P. Justin Skala Management For For 1i Elect Director Elane B. Stock Management For For 1j Elect Director Robert D. Walter Management For For 2 Ratify KPMG LLP as Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Adopt Policy and Plan to Eliminate Deforestation in Supply Chain Shareholder Against Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Managed Trust By (Signature and Title)* /s/Matthew T. Hinkle Matthew T. Hinkle, Chief Executive Officer – Finance and Administration Date August 28, 2017 * Print the name and title of each signing officer under his or her signature.
